DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
Status of Claims
This action is in reply to the application filed on   
Claims  are currently pending and have been examined.

Information Disclosure Statement
Acknowledgement is hereby made of receipt of the Information Disclosure Statement(s) filed by the Applicant listed below:
May 20, 2022
Response to Arguments and Amendments
Applicant's arguments, (see Page ), filed on , with respect to the interpretation of the Claims under 35 U.S.C. §  have been fully considered and are persuasive in view of the amendments made to the claimset on 06/08/2022.  Therefore, the interpretation of the claims under  35 U.S.C. §  has been withdrawn.  
Applicant's arguments, (see Pages  - ), filed on , with respect to the rejection of Claim(s)  under 35 U.S.C. §  have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon consideration of the amended claimset on 06/28/2022, a new ground of rejection is made under 35 U.S.C. §  has been made in view of the amendments (see updated rejection infra).  
Applicant's arguments, (see Pages  - ), filed on , with respect to the rejection of Claim(s)  under 35 U.S.C. §  have been fully considered and are not persuasive.
Applicant presents the following arguments with respect to the limitation: “a location controller configured to determine an amount of a location control error based on a received vehicle speed, a command steering angle and the current steering angle and to calculate a target steering angle based on the amount of the location control error”
Applicant respectfully disagrees. In this regard, Kim relates to an SBW system in which mechanical connection devices, such as a steering column or universal joint and a pinion shaft between a steering wheel and a wheel, are removed and the steering of a vehicle is performed by controlling the driving of a motor coupled to a rack based on an electrical signal. The SBW system of Kim includes a rear motor configured to output a steering reaction force in the SBW system. 
The Examiner respectfully disagrees.  As updated, infra, in response to the amendments the limitation is very clearly disclosed 
a location controller configured to determine an amount of a location control error based on a received vehicle speed () (See Fig 1) (¶¶), a command steering angle and the current steering angle and to calculate a target steering angle based on the amount of the location control error (¶¶; “The power motor position sensor 50 may sense the angular position of the power motor PMT which is driven according to the target steering angle, that is, the rotation angle of the power motor PMT, and transmit the sensed angular position to the feedback steering angle calculator 75.”); 

As such, the rejection, as updated, has been maintained.
Applicant further argues:
As shown above, it is respectfully submitted that although Kim discusses a reaction force, Kim does not disclose or suggest, "determine an amount of a location control error based on a received vehicle speed, a command steering angle, and the current steering angle, and to calculate a target steering angle based on the amount of the location control error...generate the reaction torque based on a steering state of a driver by receiving the vehicle speed and a steering angular velocity; compensate for the reaction torque based on the amount of the location control error, and output a reaction torque; and drive the motor based on the reaction torque.  Thus, it is respectfully submitted that the Office has not provided a prima facia case that Kim discloses all claimed features of independent claim 1. 

The Examiner respectfully disagrees.  The cited passages, infra, very clearly teach this limitation.  (See at least: ¶¶0016-0017, 0021-0022, 0035, 0059-0068; “correct the reaction gain using the compensation gain.”; “reaction gain calculator 81 may calculate a reaction gain through preset calculation logic, based on one or more of the steering angle, the vehicle velocity, … traveling conditions such as the steering angle, the vehicle velocity… may be considered to improve the output response of a reaction force, and the reaction gain may be defined as a force for driving the rear motor RMT to output a reaction force, and processed as a parameter such as a reaction torque or target rear motor angle. The calculation logic may be set as a reaction function, reaction torque map or reaction torque lookup table which defines the relation of the reaction torque with respect to the steering angle, the vehicle velocity”).
Therefore, the rejection, as updated, has been maintained.
Regarding, Claim 2, Applicant argues:
It is respectfully submitted that although Kim discusses "a low-frequency filtering," as shown in paragraph [0084] of Kim, such low-frequency filtering is to "remove low-frequency noise generated during the differentiation process" of the sensed angular position of the rear motor. It is respectfully submitted that the Office has not provided a prima facia case that Kim discloses the claimed filtering out amount of a location control error which is required of the claimed SBW system. 
Thus, it is respectfully submitted that Kim does not disclose or suggest all claimed features of dependent claim 2. 

The Examiner respectfully disagrees, as the rejection clearly discloses this limitation in the cited passages.  (¶¶0017, 0022, 0031, 0035, 0059-0068, 0084) (). 
Therefore, the rejection has been maintained. 
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation "the reaction motor" in Line 18.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the reaction controller" in Line 12.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2-9 and 11-17 ultimately depend from the indefinite claims and are rejected for depending from an indefinite claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention
  are rejected under 35 U.S.C. 102  as being  by Kim (US 2018/0015945), hereinafter “Kim”.
Regarding Claim , 
 discloses:
A steer-by-wire (SBW) system for a vehicle, comprising: 
a motor () positioned on one side of a steering wheel and configured to generate reaction torque based on a turning of the steering wheel (¶¶; 0056-0059,0087-0088); 
a steering motor (PMT; Fig 1) coupled to a rack and configured to implement a steering manipulation (¶¶ “power motor PMT may be driven in response to the power motor driving current from the position controller 73, and generate a linear motion of the rack, thereby outputting a steering force of the SBW system (rotating the wheel)”); 
a motor location detector () configured to measure a current steering angle by detecting a rotation location of the steering motor (¶¶; “The power motor position sensor 50 may sense the angular position of the power motor PMT which is driven according to the target steering angle, that is, the rotation angle of the power motor PMT, and transmit the sensed angular position to the feedback steering angle calculator 75.”); 
a location controller configured to determine an amount of a location control error based on a received vehicle speed () (See Fig 1) (¶¶), a command steering angle and the current steering angle and to calculate a target steering angle based on the amount of the location control error (¶¶; “The power motor position sensor 50 may sense the angular position of the power motor PMT which is driven according to the target steering angle, that is, the rotation angle of the power motor PMT, and transmit the sensed angular position to the feedback steering angle calculator 75.”); 
a steering controller configured to drive the steering motor based on the target steering angle output by the location controller (¶¶0030, ; “The feedback steering angle calculator 75 may calculate a feedback steering ang+1le reflecting the current output angle of the wheel from the received angular position of the power motor PMT, based on the above-described mapping information. In other words, when the angular position of the currently driven power motor PMT is converted into the steering angle based on the above-described mapping information, the feedback steering angle reflecting the current output angle of the wheel can be recognized. Furthermore, since the feedback steering angle is calculated from the angular position of the power motor PMT, sensed through the power motor position sensor 50 having a more precise resolution, the feedback control for the power motor PMT can be performed with precision. Furthermore, since the feedback steering angle calculated from the angular position of the power motor PMT based on the mapping information is a steering angle based on the motor angular position, the type of the feedback steering angle may coincide with the type of the target steering angle outputted from the target steering angle calculator. Thus, a deviation therebetween can be calculated. Then, based on the calculated feedback steering angle, a gear ratio may be extracted from a steering angle-gear ratio map”); and 
a controller (80 “rear motor control unit”, 81 “reaction gain controller”) configured to generate the reaction torque based on a steering state of a driver by receiving the vehicle speed and a steering angular velocity, compensate for the reaction torque based on the amount of the location control error, and to output a reaction torque; and drive the reaction motor based on the reaction torque (¶¶0016-0017, 0021-0022, 0035, 0059-0068; “correct the reaction gain using the compensation gain.”; “reaction gain calculator 81 may calculate a reaction gain through preset calculation logic, based on one or more of the steering angle, the vehicle velocity, … traveling conditions such as the steering angle, the vehicle velocity… may be considered to improve the output response of a reaction force, and the reaction gain may be defined as a force for driving the rear motor RMT to output a reaction force, and processed as a parameter such as a reaction torque or target rear motor angle. The calculation logic may be set as a reaction function, reaction torque map or reaction torque lookup table which defines the relation of the reaction torque with respect to the steering angle, the vehicle velocity”).
Regarding Claim , 
 discloses:
wherein the controller is configured to: 
generate the reaction torque based on the vehicle speed and the steering angular velocity (¶¶0017, 0022, 0035, 0059-0068); 
filter out the amount of the location control error by changing a cutoff frequency of a low frequency filter based on the vehicle speed and the steering angular velocity (¶¶); and 
compensate for the reaction torque based on the filtered amount of the location control error and output the reaction torque (¶¶0017, 0022, 0035, 0059-0068, 0084) ()
Regarding Claim , 
 discloses:
wherein the controller is configured to: set the cutoff frequency of the low frequency filter low when the vehicle speed and the steering angular velocity are high, and set the cutoff frequency of the low frequency filter high when the vehicle speed and the steering angular velocity are low (¶¶) ().
Regarding Claim , 
 discloses:
wherein the controller is configured to set the cutoff frequency of the low frequency filter based on a two-dimensional map using the vehicle speed and the steering angular velocity (¶¶).
Regarding Claim , 
 discloses:
A method of controlling a steer-by-wire (SBW) system for a vehicle, the method comprising: 
receiving, by a location controller, a vehicle speed ) (See Fig 1) (¶¶), a command steering angle and a current steering angle determining an amount of a location control error based on the received vehicle speed () (See Fig 1) (¶¶), the command steering angle, and the current steering angle (¶¶; “The power motor position sensor 50 may sense the angular position of the power motor PMT which is driven according to the target steering angle, that is, the rotation angle of the power motor PMT, and transmit the sensed angular position to the feedback steering angle calculator 75.”);calculating a target steering angle based on the amount of the location control error (¶¶; “The power motor position sensor 50 may sense the angular position of the power motor PMT which is driven according to the target steering angle, that is, the rotation angle of the power motor PMT, and transmit the sensed angular position to the feedback steering angle calculator 75.”);
driving, by a steering controller, a steering motor based on the target steering angle (¶¶0030, ; “The feedback steering angle calculator 75 may calculate a feedback steering angle reflecting the current output angle of the wheel from the received angular position of the power motor PMT, based on the above-described mapping information. In other words, when the angular position of the currently driven power motor PMT is converted into the steering angle based on the above-described mapping information, the feedback steering angle reflecting the current output angle of the wheel can be recognized. Furthermore, since the feedback steering angle is calculated from the angular position of the power motor PMT, sensed through the power motor position sensor 50 having a more precise resolution, the feedback control for the power motor PMT can be performed with precision. Furthermore, since the feedback steering angle calculated from the angular position of the power motor PMT based on the mapping information is a steering angle based on the motor angular position, the type of the feedback steering angle may coincide with the type of the target steering angle outputted from the target steering angle calculator. Thus, a deviation therebetween can be calculated. Then, based on the calculated feedback steering angle, a gear ratio may be extracted from a steering angle-gear ratio map”); 
generating, by a controller (80 “rear motor control unit”, 81 “reaction gain controller”), reaction torque based on a steering state of a driver by receiving the vehicle speed and a steering angular velocity (¶¶0016-0017, 0021-0022, 0035, 0059-0068; “correct the reaction gain using the compensation gain.”; “reaction gain calculator 81 may calculate a reaction gain through preset calculation logic, based on one or more of the steering angle, the vehicle velocity, … traveling conditions such as the steering angle, the vehicle velocity… may be considered to improve the output response of a reaction force, and the reaction gain may be defined as a force for driving the rear motor RMT to output a reaction force, and processed as a parameter such as a reaction torque or target rear motor angle. The calculation logic may be set as a reaction function, reaction torque map or reaction torque lookup table which defines the relation of the reaction torque with respect to the steering angle, the vehicle velocity”); and
driving, by the reaction controller, a motor based on the reaction torque obtained by compensating for the generated reaction torque based on the amount of the location control error (¶¶; “The power motor position sensor 50 may sense the angular position of the power motor PMT which is driven according to the target steering angle, that is, the rotation angle of the power motor PMT, and transmit the sensed angular position to the feedback steering angle calculator 75.”).
Regarding Claim , 
 discloses:
wherein the driving of the reaction motor comprises:
filtering out, by the reaction controller, the amount of the location control error by changing a cutoff frequency of a low frequency filter based on the vehicle speed and the steering angular velocity (¶¶); and 
compensating for, by the reaction controller, the reaction torque based on the filtered amount of the location control error and driving the reaction motor (¶¶0017, 0022, 0035, 0059-0068).
Regarding Claim , 
 discloses:
wherein the cutoff frequency of the low frequency filter is set low when the vehicle speed and the steering angular velocity are high and is set high when the vehicle speed and the steering angular velocity are low (¶¶).
Regarding Claim , 
 discloses:
wherein the cutoff frequency of the low frequency filter is set using a two-dimensional map based on the vehicle speed and the steering angular velocity (¶¶).
Conclusion
The examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  Applicant should consider the entirety of identified prior art references as applicable as to the limitations of the claims. It is noted that any citations to specific pages, paragraph numbers, columns, lines, or figures in the prior art references presented and any interpretation of the reference should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art.  See MPEP §2123.  It is respectfully requested from the applicant, in preparing the response, to consider fully the entire references as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT A REINBOLD whose telephone number is (313)446-6607. The examiner can normally be reached on MON - FRI: 8AM - 5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft, can be reached on (571)270-5065. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant may call Examiner Reinbold directly at (313)446-6607 (preferred) or use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/SCOTT A REINBOLD/Primary Examiner, Art Unit 3747